Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-3 are pending in this application. This application is a division of 15/625,612, filed 06/16/2017, now U.S. Patent 10,925,281, which is a continuation in part of 15/162,068, filed 05/23/2016, now U.S. Patent 11,033,023, which is a continuation in part of 14/948,962, filed 11/23/2015, now U.S. Patent 11,026,418, which claims priority to provisional application 62084917, filed 11/26/2014, to provisional application 62127075, filed 03/02/2015, and to provisional application 62166403, filed 05/26/2015.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quadir (US 2009/0169502 A1).
Quadir teaches compositions for treat keratinous substrates for providing a water resistant and non-transferable protective barrier on the substrate comprising from about 0.1% to about 5% by weight of at least one polyamide including poly (2-ethyl-2-oxazoline), about 60-80% by weight of solvent including water, etc., and ≤50% by weight of at least one auxiliary ingredient including cationic polymers such as polyquaternium 10, nonionic surfactants such as laureth-23 (a lauryl alcohol ethoxylate having an average degree of ethoxylation of 23), preservatives including phenoxyethanol (glycol ether), pH adjusting agents, etc., (abstract, paragraph 30, 33, 34, 77, 78, 81, 84, 95, and 96, and claim 16), and exemplified a composition comprising 0.5% by weight of polyquaternium 10 and 0.7% by weight of phenoxyethanol in example 4 and a composition comprising 0.48% by weight of laureth-23 in example 6.
Quadir does not specify the same weight percentages of poly (2-ethyl-2-oxazoline) in claim 1 and phenoxyethanol and pH adjusting agents in claim 3.
This deficiency is cured by the rationale that z prima facie case of obviousness typically exists when the range of a claimed composition lies inside and/or overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of poly (2-ethyl-2-oxazoline) is 1-2% by weight and the range of poly (2-ethyl-2-oxazoline) taught in the prior art is from about 0.1% to about 5% by weight and therefor, includes the claimed range. The claimed range of glycol ether is 1-50% by weight and the range of phenoxyethanol taught in the prior art is ≤50% by weight and therefor, overlaps with the claimed range. The claimed range of pH adjusting agent is 0.01-10% by weight and the range of pH adjusting agent taught in the prior art is ≤50% by weight and therefor, overlaps with the claimed range. Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,834,922 B2, claims 1-12 of U.S. Patent No. 10,842,147 B2, claims 1-20 of U.S. Patent No. 10,925,281 B2, claims 1-10 of U.S. Patent No. 11,026,418 B2, claims 1-6 of U.S. Patent No. 11,033,023 B2, claims 1-22 of U.S. Patent No. 11,134,674 B2, and claims 1-16 of U.S. Patent No. 11,134,678 B2.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-2 recite a disinfectant formulation comprising 1-2 weight% of a poly(2-ethyl-2-oxazoline), ≥0.4 weight% of a quaternary ammonium compound (QAC) or combination of QACs, 0.1-0.3 weight% of an alcohol ethoxylate with ≥9 moles of ethylene oxide, and a balance of water.
The instant application claim 3 recites a disinfectant formulation comprising 0.1-20 weight% oxazoline homopolymer or an extended or a modified polymer based on an oxazoline homopolymer, 0.05-20 weight% a biocidal compound, 0.01-20 weight% a surfactant, 0.01-10 weight% a pH adjusting agent, 1-50 weight% glycol ether, and 0-99.9 weight% water.
The U.S. Patent No. 10,834,922 B2 patent claims 1-12, U.S. Patent No. 10,842,147 B2 patent claims 1-12, U.S. Patent No. 10,925,281 B2 patent claims 1-20, U.S. Patent No. 11,026,418 B2 patent claims 1-10, U.S. Patent No. 11,033,023 B2 patent claims 1-6, U.S. Patent No. 11,134674 B2 patent claims 1-22, U.S. Patent No. 11,134678 B2 patent claims 1-16, individually or in combination, recite a disinfectant formulation comprising 0.2-4, 1-2, 0.2-3, and 0.1-4 weight% of a polyethyloxazoline, and 0.3-4, ≥0.2, 0.2-4, and 0.1-4 weight% of a QAC, 0.01-2, 0.1-0.3, and 0.01-1.5 weight% of alcohol ethoxylate with ≥9 moles of ethylene oxide surfactant, 0.01-10 weight% of a pH adjusting agent, water, and 1-10 weight% of alkylene glycol ether.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.

Claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 17/098,995, claims 1-34 of copending Application No. 17/097,628, claims 1-22 of copending Application No. 17/317,328, claims 1-22 of copending Application No. 17/332,344, claims 1-35 of copending Application No. 17/332,316, claims 1-24 of copending Application No. 17/464,256, and claims 1-20 of copending Application No. 17/464,268,
Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-3 are discussed above and applied in the same manner.
The 17/098,995 application claims 1-16, 17/097,628 application claims 1-34, 17/317,328 application claims 1-22, 17/332,344 application claims 1-22, 17/332,316 application claims 1-35, 17/464,256 application claims 1-24, and 17/464,268 application claims 1-20, individually or in combination, recite sealing a biofilm with, disinfectant formulation comprising 0.1-10 and 0.1-4 weight% of ethyloxazoline homopolymer copolymer, 0.01-10 and 0.1-4 weight% of a QAC, 0.01-10 weight% ethoxylated alcohol surfactant, 0.01-10 weight% of a pH adjusting agent, 1-10 weight% of glycol ether, and 0-99.9 of water%.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612